DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a lithium ion secondary battery comprising an electrolyte solution comprising an additive comprising a multi-functional monomer comprising 3, 4-epoxycyclohexylmethyl(3, 4-epoxy)cycloalkylhexane carboxylate; and further comprising a 2nd additive comprising methylene methane disulfonate (MMDS) and a negative electrode comprising an active silicon material material comprising silicon monoxide coated with carbon and a binder comprising a polymer comprising poly(meth)acrylic acid having a COOM where M = Na  in the reply filed on 7-27-2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-27-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling the binder polymers listed in claim 2, does not reasonably provide enablement for all binder comprising a polymer comprising a monomer unit comprising -OH, -OM,-COOH, -COOM or -COOCnH2n+1 wherein M is any metal element. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Particularly, one with ordinary skill in the art would be forced to conduct undue experimentation in order to determine what polymer binders could provide the required function and would be compatible with the claimed electrode due to the lack of examples provided by Applicant beyond those specifically claimed (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); see also MPEP § 2164.01(a)).
Claims 1-5 and 7-8 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling the multifunctional monomers listed in claim 6, does not reasonably provide enablement for all multifunctional monomers comprising two or more epoxy groups. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Particularly, one with ordinary skill in the art would be forced to conduct undue experimentation in order to determine what multifunctional monomers comprising two or more epoxy groups could provide the required function and would be compatible with the claimed electrolyte due to the lack of examples provided by Applicant beyond those specifically claimed (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); see also MPEP § 2164.01(a)).
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not reasonably provide enablement for all additives other than the multifunctional monomer to be added to the electrolyte solution.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Particularly, one with ordinary skill in the art would be forced to conduct undue experimentation in order to determine what additives could provide the required function and would be compatible with the claimed electrolyte  due to the lack of examples provided by Applicant beyond those specifically claimed (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); see also MPEP § 2164.01(a)).
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1 is rejected because it is unclear what is meant by a multi-functional monomer. Also, the claim should cite “an electrolyte solution comprising an additive comprising a multifunctional monomer…”.          Claim 1 is rejected because the claim should cite “a negative electrode comprising an active material and a binder comprising…”.          Claim 2 is rejected because it is unclear how the polyimide polymer comprises a monomer unit comprising a functional group selected from the group consisting of the ones listed in claim 1.           Claim 2 is rejected because it is unclear how the polyamide-imide polymer comprises a monomer unit comprising a functional group selected from the group consisting of the ones listed in claim 1.
            Claim 2 is rejected because the claim should cite “wherein the binder comprising a polymer is selected from the group consisting of…”.             Claim 3 is rejected because the claim should cite “wherein the binder comprising a polymer is a copolymer comprising…”.
             Claim 4 is rejected because the claim should cite “wherein the negative electrode active material comprises a silicon material”.             Claim 6 is rejected because the claim should cite “wherein the electrolyte solution comprising the additive comprising a multifunctional monomer is selected from the group consisting of…”.             Claim 7 is rejected because the claim should cite “wherein the electrolyte solution further comprises a 2nd additive …”.  Claim 7 is also rejected because unclear what other additives can be added to the electrolyte solution in addition to the multifunctional monomer additive.                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suyoung et al. (JP 2011-503795, translation) in view of Iwasaki et al. (JP 9-289022, translation).
         Suyoung et al. teaches on page 17, a lithium secondary battery comprising positive electrode, a nonaqueous electrolyte solution containing vinylene carbonate, propylene sulfone, and ethylene glycol diglycidyl ether [a polyfunctional monomer having an epoxy group cited in claim 6] and an anode comprising graphite and a binder comprising PVDF.  
         Suyoung et al. discloses the claimed invention except for specifically teaching that the negative electrode binder comprises a polymer comprising polyvinyl alcohol.          Iwasaki et al. teaches in claims 1-2, a lithium battery comprising a positive electrode, a negative electrode comprising a water-soluble polymer binder and an electrolyte where the polymers can be acrylic acid polymers, polyvinyl alcohol, etc.  Iwaski et al. teaches in [0008-0010, 0012], that the binder that is most often used is PTFE or PVDF but the manufacturing cost is expensive to produce the fluororesin polymer binders therefore using water-soluble polymers would be better.  Iwasaki et al. teaches in in [0027], a battery comprising a negative electrode comprising silicon monoxide (SiO) and a crosslinked acrylic acid binder.             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyvinylalcohol instead of PVDF as the binder because Suyoung et al. teaches that both these binders can be used in the anode as explained above and gives better results. 
Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Idota et al. (JP 11-111334, translation).            Idota et al. teaches on page 6, claims 1-3, a battery comprising a positive electrode, a negative electrode material and a nonaqueous electrolyte solution comprising an epoxy group containing low molecular compound having the general Formula (I)  and teaches in claim 6, that the electrolyte solution comprises a nonaqueous solvent, a lithium salt and the epoxy group containing compound. Idota et al. teaches in [0010-0011], epoxy group containing compounds labeled as 3-13, containing the additive comprising a monomer comprising 2 or more epoxy groups. Idota et al. teaches on page 29, that the negative electrode comprises an active material, a conductive agent, a binder, etc.  Idota et al. teaches on page 34, a negative electrode comprising a binder comprising polyvinylidene fluoride, polyacrylic acid, polyacrylic acid Na, polyvinylalcohol, (meth) acrylic acid ester, (meth)acrylate polyhydroxycarboxylic, acid copolymer, (meth) acrylic acid ester copolymer containing polymer, etc. where the binding agent can be used alone or by mixing them.  Idota et al. teaches on page 39, example 1, a battery comprising a positive electrode, a negative electrode material comprising SnSi0.6B0.4P0.25Al0.1O3.8 and vinylidene fluoride binder and an electrolyte comprising a mixture of LiPF6 in EC: DEC and 0.3% by weight of the salt containing liquid present invention compound No. 3, 5 and 7.        Idota et al. discloses the claimed invention except for specifically teaching that the negative electrode binder comprises a polymer comprising polyvinyl alcohol, poly(meth)acrylic acid or a polyacrylic acid Na instead of vinylidene fluoride.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyvinyl alcohol, poly(meth)acrylic acid or a polyacrylic acid Na instead of vinylidene fluoride as the binder because Idota et al. teaches that these binders can be used in the anode as explained above and one would expect therefore that these binder materials would function in a similar way and give similar results. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727